Citation Nr: 1750324	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-36 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on an individual unemployability (TDIU) prior to November 1, 2012.


REPRESENTATION

Appellant represented by:    North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Marine Corps from July 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2012, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.

In a September 2013 Board decision and remand, the undersigned determined that the Veteran's appeal also included a claim of entitlement to TDIU, as part and parcel of a claim for an increased rating for posttraumatic stress disorder (PTSD).  Rice v. Shinseki, 22 Vet. App 447 (2009).  In an April 2016 rating decision, the RO granted entitlement to TDIU, effective November 1, 2012.  However, because this did not represent a total grant of the benefits sought on appeal, the claim for TDIU, prior to November 1, 2012, remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2013 and August 2016, the Board remanded the matter for further evidentiary development.  All other matters are the subject of final decisions, and are no longer before the Board.


FINDING OF FACT

Prior to November 1, 2012, the Veteran was unable to secure and follow substantially gainful employment as a result of his service-connected disabilities, including PTSD; hypertension associated with PTSD; and TIA with erectile dysfunction associated with hypertension.


CONCLUSION OF LAW

For the period prior to November 1, 2012, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify & Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. A . §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  As the Board is granting the benefit sought on appeal in full, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is any present impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b). 

Throughout the appellate period, the Veteran has met the schedular eligibility requirements under 38 C.F.R. § 4.16(a).  As of October 31, 2005, he has been service connected for, at a minimum, PTSD rated 50 percent disabling, and tinnitus rated 10 percent disabling.  These two disabilities combine to a 60 percent rating under 38 C.F.R. § 4.25, and because both arise from combat, they are considered a single disability for TDIU purposes. 38 C.F.R. § 4.16(a)(4).

The Veteran asserts that his service-connected disabilities prevent him from securing or following any substantially gainful occupation.  See October 2008 from VA 21-8940 Application for Increased Compensation Based on Unemployability (Application for TDIU) (stating that his service-connected disabilities, including PTSD, coronary artery disease, and type 2 diabetes prevent him from securing or following any substantially gainful occupation); see also November 2012 Board Hearing (testifying that he was unable to maintain employment as a result of his service-connected PTSD and service-connected physical disabilities).

For the period prior to November 1, 2012, the Veteran is service connected for coronary artery disease at 60 percent disabling, effective October 25, 2011; PTSD with panic attacks and depressive disorder, at 50 percent disabling, effective October 31, 2005; type 2 diabetes mellitus with nephropathy, at 20 percent disabling, effective June 28, 2007; tinnitus at 10 percent disabling, effective October 31, 2005; TIA with erectile dysfunction associated with hypertension, at 10 percent disabling, effective October 31, 2005; peripheral neuropathy of the left lower extremity associated with type 2 diabetes mellitus with nephropathy, at 10 percent disabling, effective June 28, 2007; peripheral neuropathy of the right lower extremity associated with type 2 diabetes mellitus with nephropathy, at 10 percent disabling, effective June 28, 2007; bilateral hearing loss at 0 percent disabling, effective October 31, 2005; and hypertension associated with PTSD with panic attacks and depressive disorder, at 0 percent disabling, effective October 31, 2005.  See May 2017 Rating Decision Codesheet.  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record establishes that the Veteran's combined service-connected disabilities are significant enough to preclude him from maintaining or following a substantially gainful occupation, for the period prior to November 1, 2012.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record reflects that the last time the Veteran worked full-time was in November 2001 as a truck driver.  See, e.g. July 2008 VA examination for PTSD; see also October 2008 Application for TDIU.  He reportedly stopped working due to health reasons.  See January 2006 PTSD Evaluation Note (reporting that he retired semi-voluntarily due to stress/health problems); see also December 2006 VA examination (reporting that he retired in 2001 due to medical (physical problems, such as heart problems-TIA, hypertension and hyperlipidemia)); see, too November 2007 VA examination (reporting that he retired from employment as a result of health reasons (physical problems); see, too July 2008 VA examination for PTSD (reporting that he stopped working because of a combination of physical problems and increasing difficulty with handling stress, anxiety, depression, etc., with the VA examiner noting that "it would appear that even if he were physically fit for duty, that he would have at least a moderate amount of impairment of reliability and productivity as a result of his PTSD.").  Additionally, the highest level of education he completed was 11th grade in high school, and he has not had any other education or training since he became disabled from work.  See October 2008 Application for TDIU.  Since his separation from service, he has only worked as a truck driver, and he did so for thirty years.  See January 2006 PTSD Evaluation Note (reflecting that after his service, he became a truck driver and continued this occupation until retirement); see also December 2006 VA examination (reflecting the Veteran's statement that he had been a long distance truck driver for 30 years).

In January 2006 correspondence, the Veteran stated that he has had lots of anger issues resulting in violent incidences, he has been arrested several times, and that he has a real problem with authority.  Statements from his brother also indicate that the Veteran is prone to be easily agitated and very hostile towards authority figures, such as job supervisors and the police.  See May 2006 Buddy Statement from the Veteran's Brother, W.H.L.

A psychological summary in a December 2006 VA examination for PTSD reflects that changes in functional status and quality of life since the last exam included performance in employment, as well as physical health.

In a November 2007 VA examination, the Veteran described the significant effects of his impairment as an inability to pass truck drivers examination, due to poorly controlled hypertension.  He also described the significant effects of his diagnosed TIA as an inability to gain truck drivers certification.

In a July 2008 VA examination for PTSD, the VA examiner, stated that with respect to a summary of current psychological social level of functioning, the Veteran was showing moderate to severe impairment in social, occupational, recreational and familial adjustment, he did not socialize outside his home, and that did not feel comfortable around others.  In his assessment of the effects of the Veteran's PTSD on social occupational functioning, he opined that "it would be expected that he would show reduced reliability and productivity in the occupational realm . . ."

Prior to November 1, 2012, the record summarily reflects that the Veteran possesses multiple mental and physical impairments which affect his ability to secure or maintain substantially gainful employment. His psychiatric disability would preclude working with others or the public, which includes most sedentary employment.  His physical problems impair his capacity for strenuous physical labor, and specifically prevent licensing to return to truck driving. His only work experience had been in the capacity of a truck driver for thirty years, which he first undertook upon his separation from service.  As noted above, he has not had any other special training or education since becoming disabled from work.  Thus, his options for securing or maintaining substantially gainful employment are very limited, at best.  Therefore, based on the foregoing reasons, a TDIU on a facts-found-basis is warranted.


ORDER

Prior to November 1, 2012, entitlement to TDIU is granted.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


